DETAILED ACTION
Claims 1-10 are pending, and claims 1-4 and 6 are currently under review.
Claims 5 and 7-10 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/18/2021 has been entered.  Claims 1-10 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/05/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. (US 2020/0032364) in view of Nisshin Steel (2015, ZAM) and Osugi et al. (JPH11200000, machine translation referred to herein).
Regarding claim 1, Hirashima et al. discloses a galvanized steel sheet [abstract]; wherein said steel sheet has a composition as seen in table 1 below [0034-0059].  Hirashima et al. further teaches that the galvanized steel sheet has a diffusible hydrogen content of 0.5 ppm by weight or less [abstract].  The 
Hirashima et al. further discloses a galvanized layer that includes Al, Mg, and Zn [0065]; however, Hirashima et al. does not expressly teach a galvanized layer composition or corrosion resistance to red rust as claimed.  Nisshin Steel discloses a galvanized layer composition of 6% Al, 3% Mg, and balance Zn that provides high corrosion resistance and resistance to red rust up to 14,000 hours according to a JIS Z2371 test [p.1, p.13].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Hirashima et al. by specifying the galvanized layer composition of Nisshin Steel such that high corrosion resistance as described above can be obtained as taught by Nisshin Steel.  The examiner notes that the aforementioned galvanized layer composition and red rust corrosion values fall within the instantly claimed ranges.  See MPEP 2131.03.
Hirashima et al. and Nisshin Steel do not expressly teach cracking in the galvanized layer as claimed.  However, the examiner submits that this feature would have been obvious in view of the teachings of the prior art.  Osugi et al. discloses that it is known to form cracks in galvanized zinc coatings by performing mechanical straining of the coating subsequent to galvanization at an elongation rate of 0.4 to 2 percent by means of temper rolling or a tension leveler in order to relieve stress and improve chipping resistance of the galvanized layer [0002, 0006-0008, 0029].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Hirashima et al. and Nisshin Steel by cracking 
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Hirashima et al. (wt.%)
C
0.01 – 0.2
0.1 – 0.5
Si
0.01 – 0.5
0.001 – 0.5
Mn
0.1 – 2.5
2 – 3.5
P
0.005 – 0.05
0 – 0.05
B
0.0005 – 0.01
0 – 0.005
Ti
0.01 – 0.2
0.001 – 0.1
Nb
0 – 0.1
0.001 – 0.1
Mo
0 – 0.5
0.001 – 1
Cr
0 – 0.5
0.001 – 1
Al
0.01 – 0.1
0.01 – 1
Fe & Impurities
Balance
Balance


Regarding claim 2, the aforementioned prior art discloses the steel of claim 1 (see previous).  The aforementioned prior art does not expressly teach a tensile strength along a rolling direction as claimed.  However, the examiner submits that this feature would have been expected to be present or would have naturally flowed from the disclosure of Hirashima et al. as will be explained below.  
The examiner notes that the steel of the instant claim has a microstructure of bainitic ferrite or ferrite+martensite [table2 spec].  Hirashima et al. also discloses a microstructure of martensite and ferrite to improve tensile strength [0062-0063].  In other words, the steel microstructure disclosed by Hirashima et al. is substantially the same as would have been recognized by one of ordinary skill.  Furthermore, the steel composition disclosed by Hirashima et al. overlaps with the instantly claimed steel composition as shown above. Thus, since Hirashima et al. discloses a similar steel composition and structure, similar overlapping properties of tensile strength along a rolling direction as claimed would have been expected to be present or would have naturally flowed from the steel of Hirashima et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145.
Alternatively, Hirashima et al. expressly discloses achieving high tensile strengths of 980 MPa or higher [abstract, 0030].  One of ordinary skill would have recognized that said desired tensile strength of 980 MPa would have applied to the entire steel geometry (ie. both rolling direction and perpendicular to rolling direction) absent a specific teaching to the contrary.  Thus, the examiner submits 
Regarding claim 3, the aforementioned prior art discloses the steel of claim 1 (see previous).  Nisshin Steel further depicts a galvanized layer thickness of approximately 15 to 20 micrometers as determined by the examiner, which falls within the claimed range [p.1 figure].  See MPEP 2131.03.
Regarding claim 4, the aforementioned prior art discloses the steel of claim 1 (see previous).  The aforementioned prior art does not expressly teach a color value as claimed.  However, the examiner submits that said color value is material dependent, as would have been recognized by one of ordinary skill, such that the steel of Hirashima et al. having an overlapping composition and amount of diffusible hydrogen relative to the instant claim would therefore naturally have an overlapping color value that would flow from the disclosed steel of Hirashima et al.  See MPEP 2145(II).  This determination is further bolstered by applicant’s data showing comparative compositions (ie. not meeting the claimed range) as the only examples that do not meet the claimed color values [tabled].
Regarding claim 6, the aforementioned prior art discloses the steel of claim 1 (see previous).  Nisshin Steel further teaches that the ZAM coating can be treated with an organic coating layer of 2 micrometers thickness [p.16].
Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. (US 2020/0032364), Nisshin Steel (2015, ZAM), and Osugi et al. (JPH11200000, machine translation referred to herein) as applied to claim 1 above, and further in view of Nakano et al. (JP2013241665, machine translation referred to herein).
Regarding claim 3, the aforementioned prior art discloses the steel of claim 1 (see previous).  The aforementioned prior art does not expressly teach a coating thickness as claimed.  Nakano et al. discloses controlling a galvanized coating thickness to be 3 to 100 micrometers such that scratches can be avoided while maintaining desirable mechanical properties of the steel [0020].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of the aforementioned prior art by specifying a thickness as taught by Nakano et al. for the benefits as stated above.
Regarding claim 4, the aforementioned prior art discloses the steel of claim 1 (see previous).  The aforementioned prior art does not expressly teach a color value as claimed.  Nakano et al. discloses a similar galvanized Al-Mg-Zn coating [0007]; wherein said coating is specifically controlled to have a L* color value of less than 60 measured by CIELAB by controlling formation of oxides such that good corrosion resistance is obtained [0055, 0078, 0091].  Therefore, it would have been obvious to modify the steel of the aforementioned prior art by controlling oxidation to obtain a coating color value of less than 60 to also ensure good corrosion resistance as taught by Nakano et al.
Regarding claim 6, the aforementioned prior art discloses the steel of claim 1 (see previous).  The aforementioned prior art does not expressly teach a .

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. (US 2020/0032364) in view of Nakano et al. (US 2015/0072166) and Osugi et al. (JPH11200000, machine translation referred to herein).
Regarding claim 1, Hirashima et al. discloses a galvanized steel sheet [abstract]; wherein said steel sheet has a composition as seen in table 2 below [0034-0059].  Hirashima et al. further teaches that the galvanized steel sheet has a diffusible hydrogen content of 0.5 ppm by weight or less [abstract].  The examiner notes that the overlap between the aforementioned steel composition of Hirashima et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Hirashima et al. further discloses a galvanized layer that includes Al, Mg, and Zn [0065]; however Hirashima et al. does not expressly teach a galvanized layer composition or corrosion resistance to red rust as claimed.  Nakano et al. discloses a galvanized layer composition of 1 to 22% Al, 1.3 to 10% Mg, and balance of Zn that provides a desirable black appearance [0002, 0007].  Therefore, it would have been obvious to one of ordinary skill to modify the steel 
The aforementioned prior art does not expressly teach a resistance to red rust as claimed. However, the examiner submits that an overlapping corrosion resistance property would have been expected to be present as will be explained below.  Specifically, the instant specification discloses obtaining the aforementioned feature by meeting the claimed galvanized layer composition, coating thickness, and baking temperature of 70 to 150 degrees C [0029, 0031, 0065-0066, spec.]. These parameters serve to improve corrosion resistance and obtain the claimed time to red rust occurrence.
Nakano et al. discloses that the aforementioned galvanized layer has a thickness of 3 to 100 micrometers and is manufacturing by performing a baking step in steam at about 100 to 200 degrees C [0046, 0086-0088, 0091].  Since Nakano et al. discloses a similar galvanized layer composition and method of manufacture that resembles that of the instant invention, the examiner submits that a similar occurrence of red rust would have been expected to be present or would have naturally flowed from the galvanized layer of Nakano et al.  See MPEP 2112 & MPEP 2145.  Thus, the instantly claimed limitations would have naturally flowed from the combined disclosure of the steel of Hirashima et al. with the galvanized layer of Nakano et al.  The examiner's above position is further bolstered by the disclosed desirable corrosion resistance property of Nakano et 
Hirashima et al. and Nakano et al. do not expressly teach cracking in the galvanized layer as claimed.  However, the examiner submits that this feature would have been obvious in view of the teachings of the prior art.  Osugi et al. discloses that it is known to form cracks in galvanized zinc coatings by performing mechanical straining of the coating subsequent to galvanization at an elongation rate of 0.4 to 2 percent by means of temper rolling or a tension leveler in order to relieve stress and improve chipping resistance of the galvanized layer [0002, 0006-0008, 0029].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Hirashima et al. and Nakano et al. by cracking the galvanized layer through imparting strain to relieve stress and improve chipping resistance as taught by Osugi et al.  Although Osugi et al. does not expressly teach a crack length as claimed, the instant specification expressly teaches obtaining the claimed length by rolling/tension leveling at 0.2 to 1 percent elongation [0054, table2 spec.].  Since Osugi et al. discloses an overlapping elongation as stated above, and overlapping crack length relative to that as claimed would have naturally flowed from the combined disclosure of the aforementioned prior art.  See MPEP 2145(II).
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Hirashima et al. (wt.%)
C
0.01 – 0.2
0.1 – 0.5

0.01 – 0.5
0.001 – 0.5
Mn
0.1 – 2.5
2 – 3.5
P
0.005 – 0.05
0 – 0.05
B
0.0005 – 0.01
0 – 0.005
Ti
0.01 – 0.2
0.001 – 0.1
Nb
0 – 0.1
0.001 – 0.1
Mo
0 – 0.5
0.001 – 1
Cr
0 – 0.5
0.001 – 1
Al
0.01 – 0.1
0.01 – 1
Fe & Impurities
Balance
Balance


Regarding claim 2, the aforementioned prior art discloses the steel of claim 1 (see previous).  The aforementioned prior art does not expressly teach a tensile strength along a rolling direction as claimed.  However, the examiner submits that this feature would have been expected to be present or would have naturally flowed from the disclosure of Hirashima et al. as will be explained below.  
The examiner notes that the steel of the instant claim has a microstructure of bainitic ferrite or ferrite+martensite [table2 spec].  Hirashima et al. also discloses a microstructure of martensite and ferrite to improve tensile strength [0062-0063].  In other words, the steel microstructure disclosed by Hirashima et al. is substantially the same as would have been recognized by one of ordinary skill.  Furthermore, the steel composition disclosed by Hirashima et al. overlaps 
Alternatively, Hirashima et al. expressly discloses achieving high tensile strengths of 980 MPa or higher [abstract, 0030].  One of ordinary skill would have recognized that said desired tensile strength of 980 MPa would have applied to the entire steel geometry (ie. both rolling direction and perpendicular to rolling direction) absent a specific teaching to the contrary.  Thus, the examiner submits that any differences between the steel composition and/or microstructure of Hirashima et al. and the instant invention, if at all present, would have been minor and obvious in view of the above points such the claimed tensile strength feature would still have naturally flowed from the disclosure of Hirashima et al.
Regarding claim 3, the aforementioned prior art discloses the steel of claim 1 (see previous).  As stated previously, Nakano et al. further teaches a layer thickness of 3 to 100 micrometers [0046].  See MPEP 2131.03.
Regarding claim 4, the aforementioned prior art discloses the steel of claim 1 (see previous).  Nakano et al. further teaches that the coating is specifically controlled to have a L* color value of less than 60 measured by CIELAB by controlling formation of oxides such that good corrosion resistance is obtained [0036, 0118].
Regarding claim 6, the aforementioned prior art discloses the steel of claim 1 (see previous).  Nakano et al. further teaches that the coating can be further treated with an organic coating layer [0057-0058].

Response to Arguments
Applicant’s arguments filed 11/18/2021 have been considered but are moot in view of the new grounds of rejection based upon Osugi et al.
Applicant's arguments, filed 11/18/2021, have been fully considered but they are not persuasive.
Applicant argues that it would not have been obvious to form cracks in a steel galvanized layer as claimed because one of ordinary skill would recognize that said cracks would deteriorate corrosion resistance.  It appears to the examiner that applicant intends to preemptively rebut any potential obviousness combinations that would teach formation of cracks (ie. such as Osugi et al.)  Although the examiner indeed recognizes that cracking would result in corrosion resistance deterioration, the examiner cannot consider this determination alone to persuasively teach away from formation of cracks.  Specifically as stated previously, Osugi et al. expressly provides motivation for one of ordinary skill to form cracks in a galvanized layer.  

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734